IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-9,626-11




LEROY ETHRIDGE, Relator

v.

HARRIS DISTRICT CLERK, Respondent




ON PETITION FOR A WRIT OF MANDAMUS
CAUSE NO. 1165059 IN THE 230th JUDICIAL DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.

O R D E R


            Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed a motion by mail on September 17, 2010.
Relator alleges that the motion requested the district court to compel the district clerk to provide the
relator with documents that he had requested by mail and that his wife had requested in person. 
             In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Harris County, is ordered to file a response, addressing whether they received such a motion from
relator and, if so, stating whether it was filed. If the motion was received and filed, the District
Clerk’s response shall include proof establishing the date of filing. If the motion was received and
was not filed, the District Clerk shall detail its rationale for not filing the motion. 
            This motion for leave to file a writ of mandamus shall be held in abeyance until the
respondent has submitted the appropriate response.  Such response shall be submitted within 30 days
of the date of this order.



Filed: December 15, 2010
Do not publish